Citation Nr: 0121481	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a right total 
knee replacement with postoperative internal derangement and 
arthritis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
strain with arthritis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.


REMAND

During his June 2001 Travel Board hearing before the 
undersigned Member, the veteran testified that he had 
undergone recent left quadriceps tendon repair as a result of 
left knee injury.  His left knee was in a cast at that time.  
He requested a temporary total rating for his left knee 
disability and a VA orthopedic examination after his 
rehabilitation.  A June 2001 supplemental statement of the 
case indicates that a decision on the temporary total 
evaluation had been deferred until further treatment records 
were secured.  Before action on this issue could be 
completed, the case was transferred to the Board for action 
on issues on appeal.

During the course of his June 2001 Travel Board hearing, the 
veteran related that he had been awarded Social Security 
Administration disability benefits, based on the impairment 
caused by his knees.  Records pertaining to this award have 
not been associated with the file.  A May 1999 statement from 
his former employer indicates that the veteran retired in 
June 1997, but was also receiving long-term disability 
benefits effective December 1997.  The basis for the award 
was not stated.

VA orthopedic examinations, conducted in July 1998, and in 
February and April 2000, show the veteran's right and left 
knee ranges of motion and assess his pain on motion, however, 
the examiners provided no assessment of weakened movement, 
excess fatigability or incoordination associated with the 
veteran's right and left knee disabilities.  The Board is of 
the opinion that the veteran should be provided another 
orthopedic examination with adequate assessment of functional 
limitation as a result of pain or painful motion, to include 
functional loss during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The U.S. Court of Appeals for Veterans 
Claims has held that, under 38 U.S.C.A. § 5107(a) (West 
1991), VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  Under 
the circumstances, the case is remanded for the following:

1.  The RO should contact the veteran and 
request that he identify names, addresses 
and approximate dates of treatment for 
all health care providers, private or VA 
who may possess additional records 
pertinent to his claims.  Of particular 
interest are all treatment records for 
the veteran's knees from the VA Medical 
Center in Syracuse, New York, dated from 
May 2001 to the present, as well as any 
emergency room records relating to the 
May 2001 left knee injury.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran, which have not been previously 
secured.  Any records received should be 
associated with the claims folder.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
orthopedic examination (after completion 
of rehabilitation is completed following 
his recent left knee surgery) in order to 
determine the nature and extent of his 
service-connected right and left knee 
disabilities.  The claims folder and a 
separate copy of this remand must be made 
available to the orthopedist for review 
prior to the examination, and a notation 
to the effect that this record review 
took place should be included in the 
examination report.  All indicated tests, 
studies and X-rays should be performed.  
The examiner should set forth all 
objective findings regarding the right 
and left knee disabilities, including 
complete range of motion.  The 
orthopedist is requested to identify any 
objective evidence of pain, painful 
motion, or functional loss due to pain as 
a result of the right and left knee 
disabilities.  The extent of any weakened 
movement, excess fatigability or 
incoordination associated with the right 
and left knee disabilities should be 
specifically assessed.  The orthopedist 
should express an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.

5.  Thereafter the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent Court decisions that are 
subsequently issues also should be 
considered.  Thereafter, the RO should 
readjudicate the claims.  

If the benefits sought on appeal remain denied, the appellant 
should be provided a supplemental statement of the case 
containing notice of all relevant actions taken on the claims 
for benefits to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.   The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


